Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
An Appeals Conference was held 07/19/2022. It was agreed that Appellant's arguments were sufficient to overcome the rejection under 35 US 103 over Gabel et al. (WO2016/145014A1) in view of Melander et al. (US20060270727A1).   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 13-32 in the reply filed on 09/18/2020 is acknowledged.
Claims 6-12, and 33-39 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-3, 5 and 13-32 are pending for examination.
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5 and 13-32 under 35 U.S.C. 103 as being unpatentable over Gabel et al. (WO2016/145014A1) in view of Melander et al. (US20060270727A1), is withdrawn in response to Appellant’s arguments filed 05/12/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-31 of U.S. Patent No. 10517877 in view of Meander et al. (US20060270727A1), Dervan (US655692), and Eguchi et al. (2014).
Instant claims 1-3, 5 and 13-29 recite an agent having a formula A-L-B wherein -L- is a linker, A is a Brd4 binding moiety, and B is a nucleic acid binding moiety that specifically binds one or more repeats of a target oligonucleotide sequence selected from the group consisting of CGG, CTG, and CCTG.
Issued claims 1-31 are also recite an agent having a formula A-L-B as set forth in the instant claims.  The issued claims recite wherein the -B moiety target oligonucleotide sequence is GAA, and further wherein the -B moiety is a polyamide that specifically binds one or more repeats of a GAA oligonucleotide sequence. 
The issued claims do not recite where the B moiety specifically binds one or more repeats of a target oligonucleotide sequence selected from the group consisting of CGG, CTG, and CCTG.
However, Melander et al. teach that “[I]n preferred embodiments, the gene is FXN. In certain embodiments, the oligonucleotide sequence which is expanded in the target gene contains 3, 4, or 5 nucleotides. In certain embodiments, the expanded oligonucleotide sequence is CGG, GCC, GAA, CTG, CAG, CCTG, or ATTCT. In preferred embodiments, the expanded oligonucleotide sequence consists of 3 nucleotides, more preferably the sequence GAA. In certain embodiments, the number of repeats in the oligonucleotide expansion is in the range 6-1700, 6-34, 35-65, or 66-1700, more preferably 35-65 or 66-1700.” (See paragraphs [0017-0018]).
Melander et al. teach that polyamides could be used to specifically bind oligonucleotide repeat sequences selected from CGG, GCC, GAA, CTG, CAG, CCTG, and ATTCT. (See claim 7 of this publication).
The method for modulating transcription disclosed in Melander et al. comprise the administration of a polyamide comprising a plurality of amide-lined linkable units see the following:  

    PNG
    media_image1.png
    412
    420
    media_image1.png
    Greyscale

Although Melander et al. suggest the design of polyamide structures targeting CGG, GCC, GAA, CTG, CAG, CCTG, and ATTCT repeat sequences, these polyamide compounds are not explicitly described in the reference.  However, the prior art provides explicit guidance for designing polyamides having DNA sequence binding specificity, see Dervan (US6555692) and Eguchi et al.
Dervan describes polyamide pairing codes for base pair recognition, see Table 1:

    PNG
    media_image2.png
    168
    291
    media_image2.png
    Greyscale
 
Eguchi et al. teach that “[D]ifferent pairs of rings recognize specific base pairs: Py/Im targets C–G; Im/Py targets G–C; Py/Hp targets A–T; Hp/Py targets T–A; and Py/Py targets A–T or T–A. The side-by-side pairing of these rings is enabled by the alkyl turn that folds the polyamide into a hairpin structure...This pre-organization increases the affinity as well as specificity of polyamides for their targeted cognate sites by 100-fold.” (Page 400, 2nd col.). 
Therefore, a person of ordinary skill in the art, seeking to modulate the expression of the FXN gene, would have been motivated to use the system of Melander et al. to modify the -B moiety of the A-L-B structure of the issued claims to specifically target another nucleotide repeat in this gene, including one selected from CGG, CTG, and CCTG repeat sequences, using a polyamide compound.    
The person of ordinary skill in the art would have had a reasonable expectation of success in making this modification because Melander et al. provides clear suggestion and motivation for designing polyamides targeting GAA repeats that are known to be associated with the FXN gene, and further that these polyamides could be designed to target CGG, CTG, and CCTG nucleotide repeats.  Furthermore, the prior art, Dervan and Eguchi et al., teaches how to design polyamide compounds to specifically tailored to bind a defined nucleotide sequence.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have tailored A-L-B agents to target other nucleotide repeats sequences, for the purpose of modulating the transcription of genes comprising these nucleotide repeats. 
Conclusion
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633